Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 1 of 50




               EXHIBIT 1
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 2 of 50



 1

 2

 3

 4

 5

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF PENNSYLVANIA
 9

10   STEWART ABRAMSON, individually                      Case No. 2:19-cv-1675-MJH
     and on behalf of a class of all persons and
11   entitled similarly situated,                        CLASS ACTION

12                  Plaintiff,                           DECLARATION OF JAY GERACI RE:
                                                         NOTICE PROCEDURES
13          vs.

14   PALMCO ENERGY PA L.L.C d/b/a
     INDRA ENERGY, SYNEGENCE, LLC,
15   SHERRIE EDWARDS aka SHERRIE
     BRYANT aka SHERRIE BRYANT
16   EDWARDS and MATRIX ENERGY
     GROUP
17
                    Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                        1
                                  DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 3 of 50



 1

 2

 3

 4

 5               I, Jay Geraci, declare and state as follows:
 6
            1.      I am a Director with KCC Class Action Services, LLC (“KCC”), located at 1
 7
     McInnis Parkway, Suite 250, San Rafael, California, 94903. The Court appointed KCC as the
 8
     Claims Administrator in connection with the proposed Settlement. I have personal knowledge of
 9
     the matters stated herein and, if called upon, could and would testify thereto.
10
                                          CAFA NOTIFICATION
11
            2.      In compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. Section
12
     1715, KCC compiled a CD-ROM containing the following documents: Class Action Complaint;
13
     Answer, Defenses, and Affirmative Defenses; First Amended Class Action Complaint; Answer to
14
     First Amended Complaint, and Crossclaims; Preliminary Approval Order; Plaintiff’s Motion for
15
     Preliminary Approval of a Class Action Settlement and Incorporated Memorandum in Support;
16
     Long Form Notice; Postcard Notice; Email Notice; Publication Notice; Direct Notice Claim
17
     Form; Publication Notice Claim Form; Settlement Agreement and Release; [Proposed] Final
18
     Order; and [Proposed] Final Judgment, which accompanied a cover letter (collectively, the
19
     “CAFA Notice Packet”). A copy of the cover letter is attached hereto as Exhibit A.
20
            3.      On October 9, 2020, KCC caused fifty-three (53) CAFA Notice Packets to be
21
     mailed via Priority Mail from the U.S. Post Office in Memphis, Tennessee to the parties listed on
22
     Exhibit B, i.e., the U.S. Attorney General, the Public Utility Commissioners of each of the 50
23
     States and the District of Columbia, as well as parties of interest to this Action.
24
            4.      On November 17, 2020, KCC was contacted by Andrew W. Strumfels, Presiding
25
     Officer of the Massachusetts Department of Public Utilities, requesting an additional copy of the
26
     CAFA documentation be provided to him. KCC complied with this request on that same date.
27
            5.      As of the date of this Declaration, KCC has received no other communications
28
                                                       2
                                DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 4 of 50



 1
     with regards to the CAFA Notice Packet from any of the recipients identified in paragraph 3
 2
     above.
 3
                                                CLASS LIST
 4
              6.    On October 16, 2020, KCC received a list of 185,292 records identified as the
 5
     Class List. The Class List included e-mail addresses and customer identification numbers. KCC
 6
     formatted the list for e-mailing purposes, removed 1002 duplicate records, and removed 46,131
 7
     records that were missing an email address. 297 records remained part of the Class List but were
 8
     withheld from the e-mail notice due to incomplete or invalid e-mail addresses. As a result, the
 9
     Class List consisted of 138,159 records.
10
                                     E-MAILING OF THE NOTICE
11
              7.    On October 30, 2020, KCC e-mailed 137,862 e-mail notices to Class Members. A
12
     true and correct copy of the e-mail notice can be found attached hereto as Exhibit C.
13
              8.    On November 3, 2020, KCC determined that 103,376 emails were sent
14
     successfully without a notification of a bounce and 34,486 emails failed to be delivered
15
     successfully. KCC determined that 34,479 of the 34,486 Class Members whose email failed had a
16
     name and mailing address available.
17
                                  E-MAIL BOUNCEBACK MAILING
18
              9.    On November 27, 2020, KCC caused the Single Postcard notice (collectively, the
19
     “Notice Packet”) to be printed and mailed to the 34,479 names and mailing addresses in the Class
20
     List. A true and correct copy of the Notice Packet is attached hereto as Exhibit D.
21
                             REMINDER E-MAILING OF THE NOTICE
22
              10.   On December 3, 2020, KCC sent a remainder E-Mail Notice to 103,085 Class
23
     Members who had a valid email address that had not yet filed a claim.
24
                                PUBLICATION OF THE SUMMARY NOTICE
25
              11.   KCC purchased 106,820,000 million impressions to be distributed via the Google
26
     Display Network and the social media platform, Facebook. The impressions were geographically
27
     targeted to adults in Delaware, District of Columbia, Illinois, Maryland, Massachusetts, New
28
                                                     3
                               DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 5 of 50



 1
     Jersey, New York, Ohio, Pennsylvania and Virginia. The impressions appeared on mobile and
 2
     desktop devices from October 30, 2020 through December 29, 2020. A total of 109,192,491
 3
     impressions were delivered, resulting in an additional 2,372,491 impressions at no extra
 4
     charge. Confirmation of the digital notices, as they appeared on a variety of websites are attached
 5
     hereto as Exhibit E.
 6                                        SETTLEMENT WEBSITE
 7          12.     On       or   about    October     29,    2020,     KCC         established   a   website
 8
     www.PALMcoTCPAsettlement.com dedicated to this matter to provide information to the Class
 9
     Members and to answer frequently asked questions. The website URL was set forth in the Email
10
     Notice, Postcard Notice, Opt-Out Form and Claim Form. Visitors of the website can download
11

12   copies of the Notice, Long Form Notice, Claim Form, Opt-Out Form, review other case-related

13   documents, and file an online claim. True and correct copies of the Long Form Notice, Claim

14   Form, and Opt-Out Form are attached hereto as Exhibits F, G, and H. As of date of this
15
     declaration, the website has received 29,739 visits.
16
                                           TELEPHONE HOTLINE
17
            13.     KCC established and continues to maintain a toll-free telephone number 855-786-
18
     0912 for potential Class Members to call and obtain information about the Settlement and to
19

20   request a Notice Packet. The telephone hotline became operational on October 27, 2020 and is

21   accessible 24 hours a day, 7 days a week. As of date of this declaration, KCC has received a total

22   of 245 calls to the telephone hotline.
23
                                                CLAIM FORMS
24
            14.     The postmark deadline for Class Members to file claims in this matter was
25
     December 31, 2020. To date, KCC has received 846 claim forms.                    As of the date of this
26
     declaration, 832 are considered valid representing 842 phone numbers and 14 claims are
27

28   considered duplicate.
                                                        4
                                  DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 6 of 50



 1                 REPORT ON EXCLUSION REQUESTS RECEIVED TO DATE
 2          15.     The Notice informs Class Members that requests for exclusion from the Class
 3
     must be postmarked no later than December 31, 2020. As of the date of this declaration, KCC
 4
     has received five requests for exclusion. A list of the Class Members requesting to be excluded is
 5
     attached hereto as Exhibit I.
 6
                                OBJECTIONS TO THE SETTLEMENT
 7

 8          16.     The postmark deadline for Class Members to object to the settlement was

 9   December 31, 2020. As of the date of this declaration, KCC has received no objections to the
10   settlement.
11
                     PRELIMINARY SETTLEMENT AWARD CALCULATIONS
12
            17.     KCC has preliminarily calculated the Class Member settlement awards. These
13
     calculations are based on the assumptions that the gross settlement amount is $1,000,000, and
14

15   from that amount, deductions are made for: (a) attorneys’ fees ($333,000); (b) attorneys’ costs

16   ($12,000.45); (c) named plaintiff awards ($10,000); (d) administration costs ($142,856.32); The

17   remaining amount ($502,143.23); the “Net Settlement Fund”) will be allocated pursuant to the
18   terms of the settlement to those Class Members preliminarily approved for payment. The 832
19
     claims considered valid representing 842 phone numbers provides an estimated $596.36 per
20
     phone number for Class Members. Should the Court-awarded fees or costs differ than those
21
     shown above, or if the list of Class Members approved for payment and/or their class data
22

23   changes, the estimated award allocation calculations will change accordingly.

24                                     ADMINISTRATION COSTS

25          18.     As of date of this declaration, KCC estimates its total cost of administration to be
26
     $142,856.32. This amount includes costs to date as well as through the completion of this matter.
27
            19.     KCC’s estimated fees and charges are based on certain information provided to
28
                                                      5
                                DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 7 of 50



 1   KCC by the parties as well as significant assumptions. Accordingly, the estimate is not intended
 2   to limit KCC’s actual fees and charges, which may be less or more than estimated due to the
 3
     scope of actual services or changes to the underlying facts or assumptions.
 4

 5          I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
 6
            Executed on February 3, 2021 at San Rafael, California.
 7

 8
                                                   ____________________________________
 9                                                       JAY GERACI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
                                DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 8 of 50




                    Exhibit A
        Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 9 of 50




                                         October 9, 2020

VIA PRIORITY MAIL

«First» «Last»
«Company»
«Address_1»
«Address_2»
«City», «State» «Zip»

       Re:     Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715

Dear «First» «Last»:

        HUNTON ANDREWS KURTH, LLP represents PALMco Energy PA L.L.C., doing business
as Indra Energy (“PALMco”) in a putative class action lawsuit entitled Stewart Abramson,
individually and on behalf of a class of all persons and entities similarly situated, v. PALMco
Energy PA L.L.C. doing business as Indra Energy, Synegence, LLC, Sherrie Edwards aka
Sherrie Bryant aka Sherrie Bryant Edwards and Matrix Energy Group, Case No. 2:19-cv-01675-
MJH. The lawsuit is pending before the Honorable Marilyn J. Horan in the United States
District Court for the Western District of Pennsylvania. This letter is to advise you that Plaintiff
filed a Motion for Preliminary Approval of Class Action Settlement in connection with this class
action lawsuit on September 30, 2020.

       Case Name:             Abramson v. PALMco Energy PA L.L.C. d/b/a Indra Energy, et al.

       Case Number:           2:19-cv-01675-MJH

       Jurisdiction:          United States District Court,
                              Western District of Pennsylvania

       Date Settlement
       Filed with Court:      September 30, 2020

        PALMco denies any wrongdoing or liability whatsoever, but has decided to settle this
action solely in order to eliminate the burden, expense, and uncertainties of further litigation. In
compliance with 28 U.S.C. § 1715(b), the following documents referenced below are included
on the CD that is enclosed with this letter:
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 10 of 50



«First» «Last»
October 9, 2020
Page 2

      1.     28 U.S.C. § 1715(b)(1) – Complaint and Related Materials: Copies of the
             Class Action Complaint; Answer, Defenses, and Affirmative Defenses; First
             Amended Class Action Complaint; and Answer to First Amended Complaint, and
             Crossclaims are included on the enclosed CD.

      2.     28 U.S.C. § 1715(b)(2) – Notice of Any Scheduled Judicial Hearing: Per the
             Court’s Preliminary Approval Order, issued October 2, 2020, the Final Approval
             Hearing has been scheduled for March 9, 2021 at 10:00 a.m. Eastern before the
             Honorable Marilyn J. Horan. Copies of the Preliminary Approval Order and
             Plaintiff’s Motion for Preliminary Approval of a Class Action Settlement and
             Incorporated Memorandum in Support are included on the enclosed CD.

      3.     28 U.S.C. § 1715(b)(3) – Notification to Class Members: Copies of the Long
             Form Notice, Postcard Notice, Email Notice, Publication Notice, Direct Notice
             Claim Form, and Publication Notice Claim Form to be provided to the class are
             included on the enclosed CD.

      4.     28 U.S.C. § 1715(b)(4) – Class Action Settlement Agreement: A copy of the
             Settlement Agreement and Release is included on the enclosed CD.

      5.     28 U.S.C. § 1715(b)(5) – Any Settlement or Other Agreement: As of October
             9, 2020, no other settlement or agreement has been entered into by the Parties to
             this Action with each other, either directly or by and through their respective
             counsel.

      6.     28 U.S.C. § 1715(b)(6) – Final Judgment: No Final Judgment has been reached
             as of October 9, 2020, nor have any Notices of Dismissal been granted at this
             time. Copies of the [Proposed] Final Order and [Proposed] Final Judgment are
             included on the enclosed CD.

      7.     28 U.S.C. § 1715(b)(7)(A)-(B) – Names of Class Members/Estimate of Class
             Members: While PALMco and KCC Class Action Services, LLC are in the
             process of gathering information on this issue, pursuant to 28 U.S.C. §
             1715(b)(7)(A), at this time a complete list of names of class members as well as
             each State of residence is not available, because the parties do not presently know
             the names or current addresses of all the proposed settlement class members and
             will not learn this information until the Settlement is preliminarily approved and
             the Court authorizes dissemination of information about the Settlement through
             the Class Notice. Pursuant to 28 U.S.C. § 1715(b)(7)(B), it is estimated that there
             are approximately 122,676 individuals in the class.
      Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 11 of 50



«First» «Last»
October 9, 2020
Page 3

       8.    28 U.S.C. § 1715(b)(8) – Judicial Opinions Related to the Settlement: As the
             proposed Settlement is still pending final approval by the Court, there are no other
             opinions available at this time. As of October 9, 2020, there has been no written
             judicial opinion related to the settlement.

       If for any reason you believe the enclosed information does not fully comply with 28
U.S.C. § 1715, please contact the undersigned immediately so that PALMco can address any
concerns or questions you may have.

       Thank you.
                                                   Sincerely,



                                                   /s/
                                                   Jeanne M. Chernila
                                                   Project Manager
Enclosure – CD Rom
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 12 of 50




             Exhibit B
                                                           Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 13 of 50


          Last                 First                                           Company                                                           Address 1                      Address 2           City      State       Zip
Barr                William P.         Attorney General of the United States                             United States Department of Justice                 950 Pennsylvania Avenue, NW    Washington       DC       20530-0001
Pickett             Robert             Chair, Regulatory Commission of Alaska                            701 West 8th Avenue                                 Suite 300                      Anchorage        AK       99501-3469
Andress Cavanaugh   Twinkle            President, Alabama Public Service Commission                      100 North Union Street                              Suite 850                      Montgomery       AL             36104
Thomas              Ted J.             Chairman, Arkansas Public Service Commission                      1000 Center Street                                                                 Little Rock      AR       72201-4314
Burns               Bob                Commissioner, Arizona Corporation Commission                      1200 West Washington Street                                                        Phoenix          AZ       85007-2996
Batjer              Marybel            President, California Public Utilities Commission                 California State Building                           505 Van Ness Ave               San Francisco    CA       94102-3298
Ackermann           Jeffrey P.         Chairman, Colorado Public Utilities Commission                    1560 Broadway                                       Ste. 250                       Denver           CO             80202
Paslick Gillett     Marissa            Chairman, Connecticut Public Utilities Regulatory Authority       10 Franklin Square                                                                 New Britain      CT       06051
Phillips            Willie L.          Chairman, Public Service Commission of the District of Columbia   1325 G Street, N.W., Suite 800                                                     Washington       DC             20005
Winslow             Dallas             Chair, Delaware Public Service Commission                         861 Silver Lake Boulevard                           Cannon Building                Dover            DE             19904
Clark               Gary F.            Chairman, Florida Public Service Commission                       2540 Shumard Oak Boulevard                          Gerald Gunter Building         Tallahassee      FL             32399
McDonald Jr.        Lauren "Bubba"     Chairman, Georgia Public Service Commission                       244 Washington Street                                                              Atlanta          GA             30334
Griffin             James P.           Chair, Hawaii Public Utilities Commission                         465 South King Street                               Kekuanao'a Building            Honolulu         HI             96813
Huser               Geri D.            Chair, Iowa Utilities Board                                       1375 E. Court Avenue                                Room 69                        Des Moines       IA       50319-0069
Kjellander          Paul               President, Idaho Public Utilities Commission                      1331 W. Chinden Blvd.                               Building 8, Suite 201-A        Boise            ID             83714
Zalewski            Carrie K.          Chairman, Illinois Commerce Commission                            160 North LaSalle Street                            Suite C-800                    Chicago          IL             60601
Huston              James              Chairman, Indiana Utility Regulatory Commission                   PNC Center                                          101 West Washington Street     Indianapolis     IN             46204
Duffy               Susan K.           Chairman, Kansas Corporation Commission                           1500 S.W. Arrowhead Road                                                           Topeka           KS             66604
Schmitt             Michael J.         Commissioner, Kentucky Public Service Commission                  211 Sower Boulevard                                                                Frankfort        KY             40601
Boissiere III       Lambert C.         Commissioner, Louisiana Public Service Commission                 PO Box 91154                                        602 North Fifth Street         Baton Rouge      LA       70821-9154
Nelson              Matthew            Chair, Massachusetts Department of Public Utilities               One South Station                                                                  Boston           MA       02110
Stanek              Jason              Chairman, Maryland Public Service Commission                      16th Floor                                          6 St. Paul Street              Baltimore        MD       21202-6806
Bartlett II         Philip L.          Chairman, Maine Public Utilities Commission                       18 State House Station                                                             Augusta          ME       04333-0018
Scripps             Daniel C.          Chair, Michigan Public Service Commission                         7109 West Saginaw Highway                                                          Lansing          MI             48909
Sieben              Katie              Chair, Minnesota Public Utilities Commission                      121 Seventh Place East                              Suite 350                      St. Paul         MN       55101-2147
Silvey              Ryan A.            Chairman, Missouri Public Service Commission                      200 Madison Street                                  Governor Office Building       Jefferson City   MO             65101
Maxwell             Dane               Chairman, Mississippi Public Service Commission                   501 North West Street                               Woolfolk State Office Bldg.    Jackson          MS       39201-1174
Johnson             Brad               Chairman, Montana Public Service Commission                       1701 Prospect Avenue                                PO Box 202601                  Helena           MT       59620-2601
Mitchell            Charlotte          Chair, North Carolina Utilities Commission                        4325 Mail Service Center                                                           Raleigh          NC       27699-4300
Kroshus             Brian              Chairman, North Dakota Public Service Commission                  600 E Boulevard Ave                                 Dept 408                       Bismarck         ND       58505-0480
Ridder              Mary               Chair, Nebraska Public Service Commission                         PO Box 94927                                                                       Lincoln          NE       68509-4927
Martin              Dianne             Chairwoman, New Hampshire Public Utilities Commission             21 South Fruit Street                               Suite 10                       Concord          NH       03301-2429
Fiordaliso          Joseph L.          President, New Jersey Board of Public Utilities                   44 South Clinton Avenue                                                            Trenton          NJ       08625-0350
Byrd                Jefferson L.       Commissioner, New Mexico Public Regulation Commission             1120 Paseo de Peralta                                                              Santa Fe         NM       87501-1269
Williamson          Hayley             Chair, Public Utilities Commission of Nevada                      1150 East William Street                                                           Carson City      NV       89701-3109
Rhodes              John B.            Chairman, New York State Public Service Commission                Three Empire State Plaza                                                           Albany           NY       12223-1350
Randazzo            Sam                Chairman, Public Utilities Commission of Ohio                     180 East Broad Street                                                              Columbus         OH       43215-3793
Hiett               Todd               Chairman, Oklahoma Corporation Commission                         Jim Thorpe Office Building                          2101 North Lincoln Boulevard   Oklahoma City    OK       73105-2000
Decker              Megan              Chair, Oregon Public Utility Commission                           201 High Street, SE                                 Suite 100                      Salem            OR             97301
Brown Dutrieuille   Gladys             Chairman, Pennsylvania Public Utility Commission                  PO Box 3265                                                                        Harrisburg       PA             17105
Gerwatwoski         Ronald             Chairman, Rhode Island Public Utilities Commission                89 Jefferson Blvd.                                                                 Warwick          RI       02888
Belser              Florence P.        Vice Chair, South Carolina Public Service Commission              101 Executive Center Drive, Suite 100                                              Columbia         SC       29210-8411
Hanson              Gary W.            Chairman, South Dakota Public Utilities Commission                State Capitol                                       500 East Capitol Avenue        Pierre           SD       57501-5070
Morrison            Robin              Chairman, Tennessee Public Utility Commission                     502 Deaderick Street                                4th Floor                      Nashville        TN             37243
Walker              DeAnn              Chair, Public Utility Commission of Texas                         1701 North Congress Avenue                                                         Austin           TX       78701-3326
LeVar               Thad               Commission Chair, Public Service Commission of Utah               160 East 300 South                                  4th Floor                      Salt Lake City   UT             84111
Christie            Mark C.            Commissioner, Virginia State Corporation Commission               1300 East Main Street                                                              Richmond         VA             23219
Roisman             Anthony Z.         Chairman, Vermont Public Utility Commission                       112 State Street                                    4th Floor                      Montpelier       VT       05620-2701
Danner              David W.           Chairman, Washington Utilities and Transportation Commission      621 Woodland Square Loop SE                                                        Lacey            WA             98503
Cameron Valcq       Rebecca            Chair, Public Service Commission of Wisconsin                     4822 Madison Yards Way                                                             Madison          WI             53705
Lane                Charlotte R.       Chairman, Public Service Commission of West Virginia              201 Brooks Street                                                                  Charleston       WV             25301
Fornstrom           Kara               Chairman, Wyoming Public Service Commission                       2515 Warren Avenue                                  Suite 300                      Cheyenne         WY             82002
Kracht              Torsten M.         Hunton Andrews Kurth, LLP                                         2200 Pennsylvania Avenue NW                                                        Washington       DC       20037




DC: 7187568-1
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 14 of 50




             Exhibit C
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 15 of 50
Claim ID: <<ClaimID>>

  If you are a person in the United States who was contacted by or on behalf of PALMco or its affiliates
promoting PALMco that was called with a pre-recorded message, automated dialing system or was called
while on the National Do Not Call Registry for at least 30 days from January 1, 2016 through September
                                 30, 2020, you may be entitled to payment.

          A FEDERAL COURT AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

Why did I get this Notice? A settlement (“Settlement”) has been proposed in a class action lawsuit pending in
the U.S. District Court for the Western District of Pennsylvania titled Abramson v. PALMCO Energy PA, et al.,
W.D. PA. Case No. 2:19-cv-1675 (“Action”). According to available records, you might be a “Settlement Class
Member.” The purpose of this Notice is to inform you of the Action and the Settlement so that you may decide
what steps to take in relation to it.

What is the Action about? The Action was filed against PALMCO Corporation d/b/a Indra Energy
(“PALMCO”) by an individual alleging PALMCO made unsolicited telemarketing calls. PALMCO denies
wrongdoing and liability, and both sides disagree on how much, if anything, the Class could have recovered
after trial. The Court has not decided which side is right. But both sides have agreed to settle the Action and
provide certain benefits to Settlement Class Members in order to avoid the costs of continued litigation.

Am I a Settlement Class Member? You are a “Settlement Class Member” if you fit into the following
definition: If you are a person in the United States who was contacted by or on behalf of the Released Parties or
its affiliates promoting one or more of the Released Parties that was called with a pre-recorded message,
automated dialing system or was called while on the National Do Not Call Registry for at least 30 days from
January 1, 2016 through September 30, 2020.

What relief does the Settlement provide? The Settlement provides $1,000,000 to pay: (1) claims of eligible
Settlement Class Members; (2) a Fees, Costs, and Expenses Award to Settlement Class Counsel; (3) a Service
Payment to Plaintiff; and (4) costs of Settlement administration and notice. If you are a Settlement Class
Member, you are eligible to receive a pro rata share of the Net Settlement Fund by timely and validly
submitting a Claim Form. This amount may change, as it depends on the number of timely and valid claims
submitted by Settlement Class Members and the number of calls associated with those other Settlement Class
Members’ claims. To receive a Settlement award, you must timely complete and submit a valid Claim Form. A
Claim Form is available at www.PALMcoTCPAsettlement.com. The deadline to submit a Claim Form is
December 31, 2020. If you elect to complete a Claim Form, your Class Member identification number is:
<ClaimID>.

What are my other options? If you don’t want to be legally bound by the Settlement, you must exclude
yourself by December 31, 2020 or you won’t be able to sue PALMCO or others involved with the calls at issue
about the legal claims in the Action ever again. If you stay in the Settlement, you may object to it by December
31, 2020. The detailed Notice available at www.PALMcoTCPAsettlement.com describes the claims you will
be releasing if you do not request exclusion and explains how to request exclusion or to object. The Court will
hold a hearing on March 9, 2021 at 10:00 a.m. to consider whether to approve the Settlement and a request by
the lawyers representing all Class Members for up to $345,000.45 for a Fees, Costs, and Expenses Award, and
for the Plaintiff’s request for a $10,000 Service Payment. You may ask to appear at the hearing, but you don’t
have to.

More information? For complete information about the Settlement, to view the Settlement Agreement, related
court documents, Claim Forms, and to learn more about how to exercise your various options under the
Settlement, visit www.PALMcoTCPAsettlement.com or call 1-855-786-0912. You may also write to the
Settlement Administrator at the email address admin@PALMcoTCPAsettlement.com or the postal address

                                                                                                       PMBNTE1
            Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 16 of 50

PALMCO TCPA Settlement Administrator, P.O. Box 43048, Providence, RI 02940-3048.
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 17 of 50




             Exhibit D
Case 2:19-cv-01675-MJH
PALMCO                        Document 54-1 Filed 02/17/21 Page 18 of 50
       TCPA Settlement Administrator
P.O. Box 43048
Providence, RI 02940-3048

   If you are a person in the United
  States who was contacted by or on
   behalf of PALMco or its affiliates
 promoting PALMco that was called
     with a pre-recorded message,
   automated dialing system or was
 called while on the National Do Not      <<Barcode>>
Call Registry for at least 30 days from   Postal Service: Please Do Not Mark Barcode
 January 1, 2016 through September
    30, 2020, you may be entitled to      Claim#: PMB-<<ClaimID>> - <<MailRec>>
               payment.
                                          «First1» «Last1»
A FEDERAL COURT AUTHORIZED THIS
NOTICE. THIS IS NOT A SOLICITATION        «CO»
         FROM A LAWYER.                   «Addr1» «Addr2»
                                          «City», «St» «Zip»
                                          «Country»
PMB
Case
Why did I2:19-cv-01675-MJH                       Document
         get this Notice? A settlement (“Settlement”)                54-1
                                                      has been proposed in a classFiled    02/17/21
                                                                                  action lawsuit                Page
                                                                                                 pending in the U         19
                                                                                                                  S District    offor50
                                                                                                                             Court   the
Western District of Pennsylvania titled Abramson v. PALMCO Energy PA, et al., W D PA Case No 2:19-cv-1675 (“Action”) According to
available records, you might be a “Settlement Class Member ” The purpose of this Notice is to inform you of the Action and the Settlement so
that you may decide what steps to take in relation to it
What is the Action about? The Action was filed against PALMCO Corporation d/b/a Indra Energy (“PALMCO”) by an individual alleging
PALMCO made unsolicited telemarketing calls PALMCO denies wrongdoing and liability, and both sides disagree on how much, if anything,
the Class could have recovered after trial The Court has not decided which side is right. But both sides have agreed to settle the Action and
provide certain benefits to Settlement Class Members in order to avoid the costs of continued litigation.
Am I a Settlement Class Member? You are a “Settlement Class Member” if you fit into the following definition: If you are a person in
the United States who was contacted by or on behalf of the Released Parties or its affiliates promoting the Released Parties that was called
with a pre-recorded message, automated dialing system or was called while on the National Do Not Call Registry for at least 30 days from
January 1, 2016 through September 30, 2020
What relief does the Settlement provide? The Settlement provides $1,000,000 to pay: (1) claims of eligible Settlement Class Members;
(2) a Fees, Costs, and Expenses Award to Settlement Class Counsel; (3) a Service Payment to Plaintiff; and (4) costs of Settlement
administration and notice If you are a Settlement Class Member, you are eligible to receive a pro rata share of the Net Settlement Fund by
timely and validly submitting a Claim Form This amount may change, as it depends on the number of timely and valid claims submitted by
Settlement Class Members and the number of calls associated with those other Settlement Class Members’ claims To receive a Settlement
award, you must timely complete and submit a valid Claim Form A Claim Form is available at www PALMcoTCPAsettlement com
The deadline to submit a Claim Form is December 31, 2020 If you elect to complete a Claim Form, your Class Member identification
number is: <ClaimID>
What are my other options? If you don’t want to be legally bound by the Settlement, you must exclude yourself by December 31, 2020, or
you won’t be able to sue PALMCO or others involved with the calls at issue about the legal claims in the Action ever again If you stay in the
Settlement, you may object to it by December 31, 2020 The detailed notice available at www PALMcoTCPAsettlement com describes the
claims you will be releasing if you do not request exclusion and explains how to request exclusion or to object The Court will hold a hearing
on March 9, 2021 at 10:00 a m to consider whether to approve the Settlement and a request by the lawyers representing all Class Members
for up to $345,000 45 for a Fees, Costs, and Expenses Award, and for the Plaintiff’s request for a $10,000 Service Payment You may ask to
appear at the hearing, but you don’t have to
More information? For complete information about the Settlement, to view the Settlement Agreement, related court documents, Claim
Forms, and to learn more about how to exercise your various options under the Settlement, visit www PALMcoTCPAsettlement com or call
1-855-786-0912 You may also write to the Settlement Administrator at the email address admin@PALMcoTCPAsettlement com or the postal
address PALMCO TCPA Settlement Administrator, P O Box 43048, Providence, RI 02940-3048
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 20 of 50




             Exhibit E
     Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 21 of 50




          Abramson v.
PALMco Energy PA L.L.C., et al.
  Digital Media Screenshots
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 300x250
                               2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 22 of 50
Placement: Boston.com
Abramson v. PALMco Energy   PA L.L.C.,
                         Case          et al. : 300x600
                                 2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 23 of 50
Placement: CapitalGazette.com
Abramson v. PALMco Energy  PA L.L.C.,
                        Case          et al. : 300x600
                                2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 24 of 50
Placement: ChicagoTribune.com
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 728x90
                               2:19-cv-01675-MJH     Document 54-1 Filed 02/17/21 Page 25 of 50
Placement: nbc4i.com
Abramson v. PALMco Energy  PA L.L.C.,
                        Case          et al. : 728x90
                                2:19-cv-01675-MJH     Document 54-1 Filed 02/17/21 Page 26 of 50
Placement: NBCPhiladelphia.com
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 300x250
                               2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 27 of 50
Placement: NBCWashington.com
Abramson v. PALMco Energy PA L.L.C.,
                        Case         et al. : 300x250
                               2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 28 of 50
Placement: NJHerald.com
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 300x600
                               2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 29 of 50
Placement: WAVY.com
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 300x250
                               2:19-cv-01675-MJH      Document 54-1 Filed 02/17/21 Page 30 of 50
Placement: WDEL.com
Abramson v. PALMco Energy PA L.L.C.,
                       Case          et al. : 728x90
                               2:19-cv-01675-MJH     Document 54-1 Filed 02/17/21 Page 31 of 50
Placement: WIVB.com
Abramson v. PALMco Energy PA L.L.C.,
                        Case         et al. : Desktop News Feed
                               2:19-cv-01675-MJH                Ad
                                                             Document 54-1 Filed 02/17/21 Page 32 of 50
Placement: Facebook.com
Abramson v. PALMco Energy PA L.L.C.,
                        Case         et al. : Mobile News Feed
                               2:19-cv-01675-MJH               Ad
                                                             Document 54-1 Filed 02/17/21 Page 33 of 50
Placement: m.facebook.com
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 34 of 50




             Exhibit F
                 Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 35 of 50

                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

STEWART ABRAMSON, individually and on
behalf of a class of all persons and entities
similarly situated,

                 Plaintiff
                                                       Case No. 2:19-cv-1675-MJH
vs.

PALMCO ENERGY PA L.L.C d/b/a INDRA
ENERGY, SYNEGENCE, LLC, SHERRIE
EDWARDS aka SHERRIE BRYANT aka
SHERRIE BRYANT EDWARDS and
MATRIX ENERGY GROUP
          Defendants.




                       NOTICE OF CLASS ACTION AND PROPOSED SETTLEMENT

TO:       All persons in the United States who were contacted by or on behalf of PALMco or its affiliates
          promoting PALMco that were called with a pre-recorded message, automated dialing system or
          were called while on the National Do Not Call Registry for at least 30 days from January 1, 2016
          through September 30, 2020.

      IF YOU ARE A MEMBER OF THIS CLASS OF PERSONS, YOU SHOULD READ THIS NOTICE
         CAREFULLY BECAUSE IT MAY AFFECT YOUR LEGAL RIGHTS AND OBLIGATIONS.

            A FEDERAL COURT AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.

      •   A settlement (“Settlement”) has been proposed in the class action lawsuit referenced above pending in
          the United States District Court for the Western District of Pennsylvania (“Action”). You may be a
          Class Member in the proposed Settlement and may be entitled to participate in the proposed Settlement.

      •   The United States District Court for the Western District of Pennsylvania has ordered the issuance of
          this Notice in this Action. PALMco Energy PA L.L.C. d/b/a Indra Energy (“PALMco” or “Defendant”)
          denies it did anything wrong and has defended itself throughout the lawsuit. The Court has not decided
          who is right. Both sides have agreed to settle the dispute to avoid burdensome and costly litigation.

      •   If the Court gives final approval to the Settlement, Defendant and its insurance company will create a
          fund of $1,000,000. If you submit a valid Claim Form, you may be eligible to receive a pro rata share of
          the Net Settlement Fund. The value of a Settlement Class Member’s individual award will depend upon
          the number of Settlement Class Members who file valid Claim Forms.




                                                                                                        PMBNOT1
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 36 of 50
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 37 of 50
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 38 of 50

 2.     What is this lawsuit about?

An individual (the “Plaintiff”) filed a lawsuit against Defendant on behalf of himself and all others similarly
situated. The lawsuit alleges that Defendant violated the Telephone Consumer Protection Act, 47 U.S.C. § 227
(the “TCPA”) by, inter alia, placing unsolicited telemarketing calls to Plaintiff and members of the putative
class using a pre-recorded message.

Defendant denies each and every one of the allegations of unlawful conduct, any wrongdoing, and any liability
whatsoever, and no court or other entity has made any judgment or other determination of any liability.
Defendant further denies that any Class Member is entitled to any relief and, other than for settlement purposes,
that this Action is appropriate for certification as a class action.

The issuance of this Notice is not an expression of the Court’s opinion on the merits or the lack of merits
of the Plaintiff’s claims in the Action.

For information about how to learn about what has happened in the Action to date, please see Section 20 below.

 3.     Why is this a class action?

In a class action lawsuit, one or more people sue on behalf of other people who allegedly have similar claims.
For purposes of this proposed Settlement, one court will resolve the issues for all Settlement Class Members.
The company sued in this case, PALMCO ENERGY PA L.L.C d/b/a INDRA ENERGY, is called the
Defendant.

 4.     Why is there a Settlement?

Plaintiff has made claims against Defendant. Defendant denies that it has done anything wrong or illegal and
admits no liability. The Court has not decided that the Plaintiff or Defendant should win this Action. Instead,
both sides agreed to a Settlement. That way, they avoid the cost of a trial, and the Settlement Class Members
will receive relief now rather than years from now, if at all.

 5.     How do I know if I am part of the Settlement?

The Court has decided that everyone who fits this description is a Class Member for purposes of the proposed
Settlement: All persons in the United States who were contacted by or on behalf of the Released Parties or its
affiliates promoting the Released Parties that were called with a pre-recorded message, automated dialing
system or were called while on the National Do Not Call Registry for at least 30 days from January 1, 2016
through September 30, 2020.

 6.     I’m still not sure if I am included.

If you are still not sure whether you are included in the Settlement Class, you can write or call the Settlement
Administrator for free help. The Settlement Administrator’s contact information is below.

                                  PALMCO TCPA Settlement Administrator
                                                P.O. Box 43048
                                          Providence, RI 02940-3048
                                                1-855-786-0912
                                 Email: admin@PALMcoTCPAsettlement.com




                                                       -4-
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 39 of 50

                                     THE PROPOSED SETTLEMENT

 7.     What relief does the Settlement provide to the Class Members?

Defendant and its insurer will create a Settlement Fund of $1,000,000 which will be used to pay the Claims of
Settlement Class Members, Settlement Class Counsel’s Fees, Costs, and Expenses Award (see Section 11
below), Plaintiff’s Service Payment (see Section 12 below), and compensation for the Settlement Administrator
for providing notice to the Settlement Class and administering the Settlement.

If you are a Settlement Class Member, you are eligible to receive a pro rata share of the Net Settlement Fund by
timely and validly submitting a Claim Form.

                   HOW TO REQUEST AN AWARD UNDER THE SETTLEMENT—
                              SUBMITTING A CLAIM FORM

 8.     How can I get a Settlement award?

To qualify for a Settlement award, you must send in a Claim Form. A Claim Form is available on the Internet
at the Settlement website www.PALMcoTCPAsettlement.com. The Claim Form may be submitted
electronically or by postal mail. Read the instructions carefully, fill out the form, and postmark it by December
31, 2020 or submit it online on or before 11:59 p.m. (Pacific) on December 31, 2020.

 9.     When will I get a Settlement award?

As described in Sections 17 and 18, the Court will hold a hearing on March 9, 2021 at 10:00 a.m. Eastern to
decide whether to approve the Settlement. If the Court approves the Settlement, after that, there may be
appeals. It’s always uncertain whether these appeals can be resolved, and resolving them can take time, perhaps
more than a year. You can check on the progress of the case on the website dedicated to the Settlement at
www.PALMcoTCPAsettlement.com. Please be patient.

                         THE LAWYERS IN THIS CASE AND THE PLAINTIFF

 10.    Do I have a lawyer in this case?

The Court has ordered that the law firm of Paronich Law, P.C. (“Settlement Class Counsel”) will represent the
interests of all Settlement Class Members. You will not be separately charged for these lawyers. If you want to
be represented by your own lawyer, you may hire one at your own expense.

 11.    How will the lawyers be paid?

Settlement Class Counsel will petition the Court to receive a Fees, Costs, and Expenses Award up to
$345,000.45 (total, which includes $12,000.45 in advanced expenses). The Court will make the final decision
as to the amount to be paid to the attorneys for their fees and costs. You will not be required to separately pay
any attorneys’ fees or costs.

 12.    Will the Plaintiff receive any compensation for their efforts in bringing this Action?

The Plaintiff will request a Service Payment of up to $10,000 for his services as class representative and his
efforts in bringing the Action. The Court will make the final decision as to the amount to be paid to the
Plaintiff.



                                                       -5-
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 40 of 50

                      DISMISSAL OF ACTION AND RELEASE OF ALL CLAIMS

 13.    What am I giving up to obtain relief under the Settlement?

If the Court approves the proposed Settlement, you will be releasing your claims against Defendant and the
other entities allegedly involved in the calls at issue unless you have excluded yourself from the Settlement.
This generally means that you will not be able to file or pursue a lawsuit against Defendant or be part of any
other lawsuit against Defendant asserting claims that were or could have been asserted in the Action. The
Settlement Agreement, available on the Internet at the website www.PALMcoTCPAsettlement.com, contains
the full terms of the release.

                     HOW TO EXCLUDE YOURSELF FROM THE SETTLEMENT

 14.    How do I exclude myself from the Settlement?

You may exclude yourself from the Class and the Settlement. You can submit a request for exclusion to the
Settlement Administrator electronically (through the Settlement Website) or by postal mail. If you want to be
excluded, you must either complete the Opt-Out Form available on the Settlement Website located at
www.PALMcoTCPAsettlement.com, or write the Settlement Administrator stating: (a) the name and case
number of the action – “Abramson v. PALMCO Energy PA, et al., W.D. PA. Case No. 2:19-cv-1675”; (b) the
full name and the class member identification number for the Settlement Class Member assigned by the
Settlement Administrator; (c) the address and telephone number of the Settlement Class Member seeking
exclusion; (d) that the requestor does not wish to participate in the Settlement; and (e) be signed personally by
you. If you are not using the Opt-Out Form on the Settlement Website, the request for exclusion must be sent to
the Settlement Administrator at:

                                   PALMCO TCPA Settlement Administrator
                                             P.O. Box 43048
                                       Providence, RI 02940-3048
                                     www.PALMcoTCPAsettlement.com

Your request for exclusion must be submitted electronically or be postmarked no later than December 31, 2020,
at 11:59 p.m. (Pacific). If you submit your request for exclusion by postal mail, you are responsible for your
postage.

If you validly and timely request exclusion from the Settlement Class, you will be excluded from the Settlement
Class, you will not be bound by the Settlement Agreement or the judgment entered in the Action, you will not
be eligible to make a Claim for any benefit under the terms of the Settlement Agreement, you will not be
entitled to submit an objection to the Settlement, and you will not be precluded from prosecuting any timely,
individual claim against Defendant based on the conduct complained of in the Action.

                                HOW TO OBJECT TO THE SETTLEMENT

 15.    How do I tell the Court that I disagree with the Settlement?
At the date, time, and location stated in Section 18 below, the Court will hold a Fairness Hearing to determine if
the Settlement is fair, reasonable, and adequate, and to also consider the attorneys who initiated the Action’s
request for a Fees, Costs, and Expenses Award, and a Service Payment to the Plaintiff.
If you wish to object to the fairness, reasonableness, or adequacy of the Settlement Agreement or the proposed
Settlement, you must write to the Court and must: (a) clearly identify the case name and number – “Abramson
v. PALMCO Energy PA, et al., W.D. PA. Case No. 2:19-cv-1675”; (b) include the full name and the class


                                                       -6-
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 41 of 50

member identification number for the Settlement Class Member assigned by the Settlement Administrator; (c)
include the address and telephone number of the objecting Settlement Class Member; (d) include the full name,
address, telephone number, and email address of the objector’s counsel, and the state bar(s) to which counsel is
admitted (if the objector is represented by counsel); and (e) provide a detailed explanation stating the specific
reasons for the objection, including any legal and factual support and any evidence in support of the objection.
The objection will not be valid if it objects only to the lawsuit’s appropriateness or merits. Objections may be
submitted to the Settlement Administrator by postal mail. The Settlement Administrator will then have the
objections submitted to the Court. Or you may submit the objections directly to the Court. If an objection is
submitted by postal mail, the Settlement Class Member must pay for postage. The Settlement Administrator’s
contact information is below.
                                  PALMCO TCPA Settlement Administrator
                                                P.O. Box 43048
                                          Providence, RI 02940-3048
                                 Email: admin@PALMcoTCPAsettlement.com
 The mailing address for the Court is:
                                                Clerk of the Court
                                        Joseph F. Weis, Jr. Courthouse
                         United States District Court, Western District of Pennsylvania
                                                 700 Grant Street
                                              Pittsburgh, PA 15219
The objection must be submitted electronically or be postmarked no later than December 31, 2020 at 11:59 p.m.
(Pacific).
You may, but need not, submit your objection through counsel of your choice. If you do make your objection
through an attorney, you will be responsible for your personal attorney’s fees and costs.
IF YOU DO NOT TIMELY MAKE AN OBJECTION, YOU WILL BE DEEMED TO HAVE WAIVED
 ALL OBJECTIONS AND WILL NOT BE ENTITLED TO SPEAK AT THE FAIRNESS HEARING.
If you submit a written objection, you have the option to appear and request to be heard at the Fairness Hearing,
either in person or through personal counsel. You are not required, however, to appear. However, if you, or
your attorney, intend to make an appearance at the Fairness Hearing, you must include on your timely and valid
objection a statement substantially similar to “Notice of Intention to Appear.” Only those who submit timely
objections including Notices of Intention to Appear may speak at the Fairness Hearing. If you make an
objection through an attorney, you will be responsible for your attorney’s fees and costs.

 16.    What is the difference between excluding myself and objecting to the Settlement?
Objecting is simply telling the Court that you disagree with something about the Settlement. You can object
only if you stay in the Settlement Class. Excluding yourself is telling the Court that you don’t want to be part of
the Settlement Class. If you exclude yourself, you have no basis to object because the Settlement no longer
affects you.

                                            FAIRNESS HEARING

 17.    What is the Fairness Hearing?
The Court has preliminarily approved the Settlement and will hold a hearing to decide whether to give final
approval to the Settlement. The purpose of the Fairness Hearing will be for the Court to determine whether the
Settlement should be approved as fair, reasonable, adequate, and in the best interests of the Settlement Class; to
consider the Fees, Costs, and Expenses Award to the attorneys who initiated the Action; and to consider the
request for a Service Payment to the Plaintiff.

                                                        -7-
              Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 42 of 50

 18.    When and where is the Fairness Hearing?

On March 9, 2021 at 10:00 a.m. Eastern, a hearing will be held on the fairness of the proposed Settlement. At
the hearing, the Court will be available to hear any objections and arguments concerning the proposed
Settlement’s fairness. The hearing will take place before the Honorable Marilyn J. Horan, Joseph F. Weis, Jr.
Courthouse, United States District Court, Western District of Pennsylvania, 700 Grant Street, Pittsburgh, PA
15219 on March 9, 2021 at 10:00 a.m. Eastern. The hearing may be postponed to a different date or time or
location without notice. Please check www.PALMcoTCPAsettlement.com for any updates about the Settlement
generally or the Fairness Hearing specifically. If the date or time of the Fairness Hearing changes, an update to
the Settlement Website will be the only way you will be informed of the change.

 19.    May I speak at the hearing?

At that hearing, the Court will be available to hear any objections and arguments concerning the fairness of the
Settlement. You may attend, but you do not have to. As described above in Section 15, you may speak at the
Fairness Hearing only if (a) you have timely submitted an objection, and (b) you have timely and validly
provided a Notice of Intent to Appear. If you have requested exclusion from the Settlement, however, you may
not speak at the Fairness Hearing.

                                       ADDITIONAL INFORMATION

 20.    How do I get more information?

To see a copy of the Settlement Agreement, the Court’s Preliminary Approval Order, the application for a Fees,
Costs, and Expenses Award, and the operative Complaint filed in the Action, please visit the Settlement
Website located at: www.PALMcoTCPAsettlement.com. Alternatively, you may contact the Settlement
Administrator at the email address admin@PALMcoTCPAsettlement.com or the U.S. postal (mailing) address:
PALMCO TCPA Settlement Administrator, P.O. Box 43048, Providence, RI 02940-3048. You may also obtain
information by calling 1-855-786-0912.

This description of this Action is general and does not cover all of the issues and proceedings that have occurred.
In order to see the complete file, you should visit www.pacer.gov or the Clerk’s office at Joseph F. Weis, Jr.
Courthouse, United States District Court, Western District of Pennsylvania, 700 Grant Street, Pittsburgh, PA
15219. The Clerk will tell you how to obtain the file for inspection and copying at your own expense.

 21.    What if my address or other information has changed or changes after I submit a Claim Form?

It is your responsibility to inform the Settlement Administrator of your updated information. You may do so at
the address below:
                                  PALMCO TCPA Settlement Administrator
                                                P.O. Box 43048
                                          Providence, RI 02940-3048
                                 Email: admin@PALMcoTCPAsettlement.com

                                                     *_*_*_*

                 DO NOT ADDRESS ANY QUESTIONS ABOUT THE SETTLEMENT
              OR THE LITIGATION TO THE CLERK OF THE COURT OR THE JUDGE.




                                                        -8-
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 43 of 50




             Exhibit G
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 44 of 50
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 45 of 50
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 46 of 50




             Exhibit H
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 47 of 50
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 48 of 50
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 49 of 50




               Exhibit I
Case 2:19-cv-01675-MJH Document 54-1 Filed 02/17/21 Page 50 of 50
